               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

BARBARA MOORE,                                   §
                                                 §
                     Plaintiff,                  §
                                                 §
                     v.                                   Case No.
                                                 §
LEGACY BANK & TRUST COMPANY,                     §
                                                 §
May be served to:                                §
                                                 §    JURY TRIAL REQUESTED
John Everett, President
175 Johnstown Drive                              §
Rogersville, MO 65742                            §
                                                 §
                      Defendant.                 §
                                          COMPLAINT

  COMES NOW Plaintiff, by and through counsel, and for her Petition, states as

follows:

                                  GENERAL ALLEGATIONS

1. Plaintiff is citizen of the state of Missouri and the United States of America.

2. Defendant, Legacy Bank & Trust Company (hereinafter “LBTC”), is doing business

   in the State of Missouri, regulated by the Division of Finance which may be sued and

   served through it President, John Everett, 175 Johnstown Drive, Rogersville, MO

   65742.

3. Missy Hudson, Brandon Taylor and Gina Hillhouse are all persons directly acting in

   the interest of Defendant LBTC at all times pertinent to this Petition.

4. Plaintiff was employed as a bookkeeper/data processor.




      Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 1 of 6
5. Plaintiff did an excellent job throughout her tenure as an employee of the LBTC.

6. Defendant has engaged in a pattern of eliminating older employees and hiring

   younger employees.

7. In early 2019, Plaintiff made a report of age discrimination to Defendant.

8. Defendant failed to address, investigate or take action as related to age discrimination.

9. Plaintiff voiced opposition to age discrimination, the failure by defendant to address,

   investigate or take action as to the occuring age discrimination, the occurrence of age

   discrimination.

10. On April 19, 2019, plaintiff was terminated.

11. Defendant terminated Plaintiff in retaliation for reporting age discrimination.

12. Plaintiff’s opposition to and voicing her concern as to age discrimination was the

   motivating factor to the decision of retaliation in form of termination.

                            COUNT I – AGE DISCRIMINATION

   COMES NOW Plaintiff and for Count I, states:

13. Incorporate herein the General Allegations.

14. Plaintiff was an ‘employee’ within the meaning of Age Discrimination in

   Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.

15. Defendant is an ‘employer’ within the meaning of Age Discrimination in

   Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.

16. With respect to the unlawful employment practices, a Charge of Discrimination was

   filed with the Equal Opportunity Commission. Attached hereto Exhibit A is a true




      Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 2 of 6
   and accurate copy of the Charge of Discrimination made part hereof by reference as

   to the facts set forth therein.

17. With respect to the Charge of Discrimination, Plaintiff was issued a Right to Sue

   letter by the EEOC, informing her of her right to pursue independent legal action and

   this action is filed in a timely manner within 90 days of receipt of the Right to Sue.

   Attached hereto Exhibit B is a true and accurate copy of the Right to Sue.

18. Defendants engaged in unlawful employment practices, as set forth herein, against

   Plaintiff in violation of Age Discrimination in Employment Act of 1967, as amended,

   29 U.S.C. §§ 621, et seq., in that Plaintiff voiced opposition to inappropriate

   misconduct towards older employees.

19. Defendant’s actions, as set forth herein, were acts of retaliation motivated by

   plaintiff’s protected activities in having reported age discrimination and said

   retaliatory actions which Defendants knew such actions were unlawful. The actions

   of Defendant were intentional, willful and calculated toward Plaintiff and constituted

   willful violations of Age Discrimination in Employment Act of 1967, as amended, 29

   U.S.C. §§ 621, et seq, including justifying the imposition of punitive damages.

20. Plaintiff has incurred lost wages, suffered physical and mental pain, anguish and

   distress by Defendant’s unlawful practices in violation of Age Discrimination in

   Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.

WHEREFORE, Plaintiff prays the Court:

           A. Adjudge and decree that Defendant discriminated/age against Plaintiff,

               and that said actions by Defendant were willful violations of the Act;




     Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 3 of 6
           B. Order Defendant to make Plaintiff whole for the loss of income she has

               suffered as a result of Defendant’s unlawful employment practices,

               including back pay from the time of the unlawful discrimination, wage

               increases and reimbursement of any lost fringe benefits, Social Security

               contributions, front pay, and all other monetary compensation, including

               prejudgment interest, for injuries and damages suffered by Plaintiff, and

               for punitive damages;

           C. Award Plaintiff attorney’s fees, costs and all other relief afforded under

               the Age Discrimination in Employment Act of 1967, as amended, 29

               U.S.C. §§ 621, et seq., and;

           D. For all other relief the Court deems just and proper.

                             COUNT II – RETALIATION


   COMES NOW Plaintiff and for Count II, states:


21. Incorporate herein the General Allegations.

22. Plaintiff was an ‘employee’ within the meaning of the Age Discrimination in

   Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.

23. Defendant is an ‘employer’ within the meaning of the Age Discrimination in

   Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.

24. With respect to the unlawful employment practices, a Charge of Discrimination was

   filed with the Equal Opportunity Commission (as dual filed with the Missouri

   Commission of Human Rights). Attached hereto Exhibit A is a true and accurate

   copy of the Charge of Discrimination made part hereof by reference as to the facts set

   forth therein.



      Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 4 of 6
25. With respect to the Charge of Discrimination, Plaintiff was issued a Right to Sue

   letter by the EEOC, informing her of her right to pursue independent legal action and

   this action is filed in a timely manner within 90 days of receipt of the Right to Sue.

   Attached hereto Exhibit B is a true and accurate copy of the Right to Sue.

26. Defendant engaged in unlawful employment practices, as set forth herein, against

   Plaintiff in violation of the Age Discrimination in Employment Act of 1967, as

   amended, 29 U.S.C. §§ 621, et seq. in that Plaintiff voiced opposition to conduct of

   age discrimination. Such reports were a contributing factor to her termination.

27. Defendant’s actions, as set forth herein, were discriminatory, continuous, arbitrary

   and capricious and Defendants knew such actions were unlawful. The actions of

   Defendants were intentional, willful and calculated toward Plaintiff and constituted

   willful violations of the Age Discrimination in Employment Act of 1967, as amended,

   29 U.S.C. §§ 621, et seq, justifying the imposition of punitive damages.

28. Plaintiff has been monetarily damaged by Defendant’s unlawful practices in violation

   of the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§

   621, et seq., and has also suffered physical and mental pain, anguish and distress.

   WHEREFORE, Plaintiff prays the Court:


       A. Adjudge and decree that Defendant retaliated against Plaintiff, and that said

           actions by Defendant were willful violations of the Act;

       B. Order Defendant to make Plaintiff whole for the loss of income she has

           suffered as a result of Defendant’s unlawful employment practices, including

           back pay from the time of the unlawful discrimination, wage increases and

           reimbursement of any lost fringe benefits, Social Security contributions, front




      Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 5 of 6
   pay, and all other monetary compensation, including prejudgment interest, for

   injuries and damages suffered by Plaintiff, and for punitive damages;

C. Award Plaintiff attorney’s fees, costs and all other relief afforded under the

   Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§

   621, et seq., and;

D. For all other relief the Court deems just and proper.




                               JURY DEMAND

                        Plaintiff requests a trial by jury.




                                                 /s/Jay Kirksey
                                                ____________________________
                                                Jerry M. (Jay) Kirksey
                                                Missouri Bar No. 38643
                                                Attorney for Plaintiff

                                                KIRKSEY LAW FIRM, L.L.C.
                                                711 S. Albany Avenue
                                                Bolivar, Missouri 65613-2619
                                                Telephone 417.326.4529
                                                Facsimile 417.326.8531
                                                jmkirksey@kirkseylawfirm.com




Case 6:21-cv-03162-MDH Document 1 Filed 06/24/21 Page 6 of 6
